Case 1:18-cv-06937-GHW Document 51

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Filed 06/03/19 Page 1 of 31

 

Javan O’Conner, Ramin Pena,
Jonathan Cepeda, Shawn Griffith
Individually and on behalf of all others similarly
Situated,

Plaintiffs,

V.

Agilant Solutions, Inc. d/b/a ASI
System Integrations, Inc.,

Defendant.

18-CV-6937 (GHW)

 

MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO PRELIMINARILY
CERTIFY A COLLCETIVE ACTION and REQUEST TO TOLL

Raab, Sturm & Ganchrow, LLP.

Attorneys for Defendant

2125 Center Avenue, Suite 100

Fort Lee, New Jersey 07024

201-292-0150

Fax: 201-292-1052

isturm@rsellp.com
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 2 of 31

TABLE OF CONTENTS

Page No
Table of Authorities. 2.0... cece cece e renee eee e eens eben ee ee ene na ed eea ene eee ene eneteneneene ras I
Preliminary Statement......... 0.0.0... c ccc cece cee cee ce eee ee ne nen nen ene een eee Eten EEE Een EEE EE 1
FACTS 000 ccc cece cen e nee e ence nent nets ceeded Eee ene PP ER ede EG e EEE ER OHE EGER OR EEE SHED H EEE SERED EEE ES 4
FaWNA 01 O1\ 00 5) ce 4
POINT I- Preliminary Certification of a Collective Action is Discretionary................. 4

POINT II- The evidence in support is insufficient to allege, much less support, a claim

for OVETTIMC. 0.0... c cece cece eee cece eet eae e nee ne eee be tena tenteeeeeenaenaeee eae 8
POINT HI- — Flex Time Is Approved by the United States Department of Labor.............. 12
POINT IV- _ Plaintiffs cannot meet the test for preliminary collective certification........... 14

POINT V- Equitable tolling of the statute of limitations and the proposed notice are
not appropriate.................. 21

CONCLUSION... cence ene e ence e cece neon ene re eee tert e sense eee e ee ee epee es 25
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 3 of 31

TABLE OF AUTHORITIES

Cases Page No.’s

Aldous v. Honda Motor Co., Ltd., No. 94-CV-1090, 1996 U.S. Dist. LEXIS 7855,

 

 

1996 WL 312189, at *1 (N.D.N.Y. May 30, 1996) 20
Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 692, 66 S. Ct. 1187 (1946) 9
Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) 8

Auffray v. FXFL, LLC, S.D.N.Y. Docket No. 15-cv-9379-GHW, 2016 U.S. Dist.
LEXIS 159475 at * 5-6 (S.D.N.Y. Nov. 16, 2016) 7

Barfield v. N.Y. City Health and Hospitals Corp., 2005 U.S. Dist. Lexis 28884 * 3
(S.D.N.Y. 2005) 6

 

Basco v. Wal-Mart Stores, Inc., No. 00-3184, 2004 U.S. Dist. LEXIS 12441
(E.D. La. July 1, 2004) 16

 

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)) 8

 

 

 

 

 

Bowens v. Atl. Main Corp., 546 F. Supp. 2d 55, 85 (E.D.N.Y. 2008) 23
Briceno v. USI Servs. Grp., Inc. No. 09 Civ. 4252, 2012 U.S. Dist. LEXIS 144866, 2012

WL 4511626, at *6 (E.D.N.Y. Sept. 28, 2012) 19,20
Briggs v. U.S., 54 Fed. Cl. 205 (Fed. Cl. 2002) 6
Corbin v. Time Warner Entertainment, 821 F. 3d 1069, 1080 9" Cir. 2015) 10
Damassia, 2006 U.S. Dist. LEXIS 73090, 2006 WL 2853971 at *3 14
De Asencio v. Tyson Foods, Inc., 500 F.3d 361, 373 (3d Cir. 2007) 9

 

Delijanin v. Wolfgang's Steakhouse, Inc., No. 18-CV-7854 (RA) C(SHP),
2019 U.S. Dist. LEXIS 67948 at * 11 - 12 (S.D.NLY. Apr. 22, 2019) 5,22

Diaz v. Electronics Boutique of America Inc., Western District of New York,
Docket No. 04-CV-840E, 2005 U.S. Dist. Lexis 30382at * 16 (October 17, 2005) 15

Dybach v. State of Fla. Dep't of Corrections, 942 F.2d 1562, 1567 (11th Cir. 1991) 5

tH
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 4 of 31

Fernandez v. Wells Fargo Bank, N.A., 2013 U.S. Dist. LEXIS 124692 at * 47-48
(S.D.N.Y. Aug. 27, 2013)

 

Flores v. Osaka Health Spa, Inc., 2006 U.S. Dist. Lexis 11378 * 7-8 (S.D.NY. 2006)
Gjurovich v. Emmanuel’s Marketplace, Inc., 282 F. Supp. 2d 101, 106 (S.D.N.Y. 2003)

Hinojos v. Home Depot, Inc., No. 2:06-CV-00108, 2006 U.S. Dist. LEXIS 95434, 2006
WL 3712944, at *3 (D. Nev. Dec. 1, 2006)

 

Hinterberger v. Catholic Health Sys., 299 F.R.D. 22,37 (W.D.N.Y. 2014)
Hoffmann-La Roche v. Sperling, 493 U.S. 165, 110 S. Ct. 482 (1989)

Hoffmann v. Sbarro, Inc., 982 F. Supp. 249, 261 (S.D.N.Y. 1997)

 

Hosking v. New World Mortg., Inc., 602 F. Supp. 2d 441 (E.D.N.Y. 2009)

 

Iglesias-Mendoza v. La Belle Farm, Inc., 239 F.R.D. 363, 368 (S.D.N.Y. 2007)

14
5

23

20
19

7
14
22

14,22

Jacob v. Duane Reade, Inc., No. 11-CV-0160(JPO), 2012 U.S. Dist. LEXIS 11053, 2012 WL

 

260230, at *4 (S.D.N.Y. Jan. 27, 2012)

12

Jianjun Chen v. 2425 Broadway Chao Rest., LLC, No. 1:16-cv-5735-GHW, 2017 U.S. Dist.

LEXIS 92149 (S.D.N.Y. June 15, 2017)

Kuebel v. Black & Decker Inc., 643 F. 3d 352, 361 (2d Cir. 2011)

 

Lama v. Malik, 58 F. Supp. 3d 226 (E.D.N.Y. 2014)

Lawrence v. City of Philadelphia, 2004 U.S. Dist. Lexis 8445 (E.D. Pa. 2004)

 

Levinson v. Primedia Inc., 2003 U.S. Dist. LEXIS 20010 (S.D.N.Y. Nov. 6, 2003)

 

Lynch v. United Servs. Auto. Ass'n, 491 F. Supp. 2d 357, 367-68 (S.D.N.Y. 2007)

 

Manners v. State, 727 N.Y.S.2d 547, 548 (App. Div. 3d Dep’t 2001)

Moore v. Eagle Sanitation, Inc., 276 F.R.D. 54, 61 (E.D.N.Y. 2011

19

23

11

23

Morales v. Plantworks, Inc., 2006 U.S. Dist. LEXIS 4267 at * 6-7 (S.D.N.Y. Feb. 1, 2006) 5

 

Moran v. GTL Const., LLC, No. 06CV0168, 2007 U.S. Dist. LEXIS 55098, 2007 WL
2142343, at *3 (S.D.N.Y. July 24, 2007)

 

HI

22
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 5 of 31

Myers v. Hertz Corp., 624 F.3d 537 (2d Cir. 2010)

Penthouse Exec. Club Comp. Litig. S.D.N.Y. Docket No. 10-CV-1145, 2010
U.S. Dist. LEXIS 114743 at footnote 4 (S.D.N.Y. Oct. 26, 2010)

 

Proctor v. Allsups Convenience Stores, Inc., 250 F.R.D. 278, 284 (N.D. Tex. 2008)

 

Raniere v. Citigroup, Inc., 827 F. Supp.2d 294, 320 (S.D.N.Y. 2011)

Reich v. S. New Eng. Telecomms. Corp., 121 F.3d 58, 64 (2d Cir. 1997)

 

 

Romero v. H.B. Auto. Grp., Inc., 2012 U.S. Dist. LEXIS 61151 (S.D.N.Y. May 1, 2012)

Sharma v. Burberry Ltd., 52 F. Supp. 3d 443 (E.D.N.Y. 2014)

5,7, 14

22, 23

20

13, 20
5

23

Simcuski v. Saeli, 44 N.Y.2d 442, 451, 377 N.E.2d 713, 717, 406 N.Y.S.2d 259, 264 (1978) 23

 

Smith v. Sovereign Bank Corp., Inc., 2003 U.S. Dist. Lexis 21010 (E.D. Pa. 2003)

 

Tennessee Coal, Iron & R. Co. v. Muscoda Local No. 123, 321 U.S. 590, 598, 88 L. Ed.
949, 64S. Ct. 698 (1944)

 

Vasto v. Credico (USA) LLC., No. 15-cv-9298 (PAE), 2016 U.S. Dist. LEXIS 60158,
2016 WL 2658172, at *16 (S.D.N.Y. May 5, 2016)

 

White v. Baptist Mem’! Helath Care Corp., 699 F.3d 869,876 (6 Cir. 2012)

White v. Osmose, Inc., 204 F. Supp. 2d 1309, 1318 (M.D. Ala. 2002)

 

Zivali vy. AT&T Mobility, LLC, 784 F. Supp. 2d 456 (S.D.N.Y. 2011)

 

IV

13

21

16

20
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 6 of 31

MEMORANDUM OF LAW IN OPPOSITION TO MOTION TO PRELIMINARILY
CERTIFY A COLLCETIVE ACTION and REQUEST TO TOLL

Agilant Solutions, Inc. d/b/a ASI Systems Integration, Inc., (“Defendant” or “Agilant’”),
by their attorneys, respectfully submits the following memorandum of law in opposition to
Plaintiffs’, Javan O’Conner (“O’Conner’”), Ramin Pena (“Pena”), Jonathan Cepeda (“Cepeda”)
and Shawn Griffith (“Griffith”) in their individual and alleged collective and/or class action
statuses, and opt in plaintiffs, Rashood Earle (“Earle”) and Khazaizal Tamin McGann
(“McGann”) (collectively referred to herein as “Plaintiffs”), motion for preliminary collective
certification and request to toll:

PRELIMINARY STATEMENT

Plaintiffs have continually referred to the practices alleged as working “off the clock”.
Problematic is the fact that, if the Court begins its inquiry under the false labeling of the work
performed by Agilant’s employees, there is an inherent bias. Rather, the situation at hand falls
into the Department of Labor approved practice of flexible scheduling. As the U.S. Department
of Labor advises:

A flexible work schedule is an alternative to the traditional 9 to 5, 40-hour work week. It
allows employees to vary their arrival and/or departure times. Under some policies,
employees must work a prescribed number of hours a pay period and be present during a
daily "core time.” The Fair Labor Standards Act (FLSA) does not address flexible work

schedules. Alternative work arrangements such as flexible work schedules are a matter of
agreement between the employer and the employee (or the employee's representative).

(https://www.dol.gov/general/topic/workhours/flexibleschedules). Today, over one quarter of
working people have the ability to work on a_ flex time — schedule.
(https://www.bls.gov/news.release/flex.nr0.htm) It is incongruous to claim, as Plaintiffs do, that

such a system is per se unlawful under the FLSA.
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 7 of 31

As will be demonstrated below, there is a virtual impossibility for the Plaintiffs to
credibly establish the existence of a scenario that could envision the establishment of facts of an
admissible nature sufficient to support a collective scenario constituting violations of the FLSA.
Based upon the factual presentation of Plaintiffs, it is virtually impossible to describe a potential
class of similarly situated employees. Agilant recognizes the Court’s admonition issued at the
initial conference concerning the low hurdle that need be established to preliminarily proceed on
a collective basis. However, the common consensus is that ultimately class and collective final
certification is rarely granted in the context of “off the clock” claims. As such, if collective
litigation will not be approved down the road, a fortiori, the matter should not proceed initially as
a preliminary collective matter.

The indisputable evidence establishes that the work day begins upon the arrival at the
first assignment. No claims are being made for travel time to the first assignment of the
workday. The work day ends upon departure from the final assignment of the day. No claims
are made for travel times from the last assignment of the work day. (See page 7 of transcript of
conference held on May 2, 2019 before Your Honor.) The Plaintiffs are employed as computer
field technicians that provide computer maintenance and repair services primarily for and at the
New York City Board of Education schools and facilities located in the five boroughs of New
York City. The Field Technicians go to the various schools within their respective assigned
boroughs to troubleshoot and then repair the computers of the Board of Education. Agilant
maintains records of reported times of arrival and departure from each school assignment. The
Field Technicians’ first assignments of the day are almost exclusively to schools within the
borough in which the employee is assigned. The technicians almost always finish the last school

assignment and are then off the clock. Occasionally the technician returns to the office to
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 8 of 31

retrieve parts needed for the following day. In such cases, the days end when the technicians
leaves with the parts. This block of hours is generally significantly less than seven hours per
day. This period also includes a one hour meal break. The employees work a five day week,
Monday through Friday. Employees are mandated to report the number of hours worked each
week. Without exception, the employees are paid for the total number of hours that each
employee reports as having worked. Full payment is made even if less than the full eight hours
were actually worked. (See Affirmation of Joseph Roman) As per Federal guidelines, employees
are left approximately two hours per day of flex-time to accomplish the tasks of which they now
contend were performed off the clock. The records establish that the Plaintiffs collectively
arrived late, after their official starting times, no fewer than 721 times and clocked out early,
before their quitting times, no fewer than 2,388 times. (See Exhibit “A” to Roman Affirmation.)
Yet, Plaintiffs claim to be entitled, automatically to overtime payments for alleged work
unilaterally performed after hours. (See generally Plaintiffs’ four affidavits in support of the
motion.) In order to make a finding to the contrary to the above facts, as Plaintiffs now ask, the
Court will have to acknowledge that each Plaintiff lied on his reported hours and that the records
maintained by Agilant as a result of these false reports are false.

Supportive of Agilant’s position is the very telling omission of any supporting facts.
Plaintiffs collectively assert: “Field Service Technicians would spend between 1-2 hours creating
the tech routes and performing associated work every workday off the clock and without pay.”
(See par. 60 of the Amended Complaint). Plaintiffs do not expand about what they mean when
they say they spend up to two hours per day “creating tech routes and performing associated
work.” What exactly needs to be done that takes two hours to decide how one gets to a school

which each employee has already visited numerous times. Plaintiffs’ four affidavits submitted in
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 9 of 31

support of the motion are of no substantive help, as they are conclusory and fail to identify any
specific incident of having to work beyond each Plaintiffs respective flexible hours. Moreover,
the after hour email, is merely a summary of the directions given during the regular work day.

While the case law suggests that Plaintiffs need only present a modest factual showing,
the facts must be “facts”, not conclusory nor self-serving. The conclusory statements that have
been submitted in support of the application, demonstrate that a collective action cannot be
carved out in the scenario at hand without creating an almost infinite number of classifications to
address each Plaintiff's, and each potential future collective participant’s claims. Plaintiffs
acknowledge the impossibility of having this matter addressed on a collective basis by inserting
so many variables, that a common thread can never be had. In Plaintiffs’ opening remarks in
their Memorandum of Law, they posit no less than four separate variables, that do not occur
every day and cannot be incurred on an automatic basis by each and every member of the
proposed collective group. Plaintiffs’ actual claims are conclusory and conclusory evidence of
off the clock work allegations is insufficient to establish a prima facie violation of the FLSA. As
will be demonstrated, this is the case where the Court should absolutely utilize its discretion and
not permit a preliminary collective action to be certified.

FACTS

The facts are set forth in the accompanying affirmations of Joseph Roman and

Mohammad Ilyas, and the exhibits to the affirmations.
ARGUMENT

Point I — Preliminary Certification of a Collective Action is Discretionary
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 10 of 31

Section 216 (b) provides that proceeding under a collective scenario is permissive and far
from mandatory. As such, the District Courts of the Southern District of New York summarized
the following policies:

Section 216(b) of the FLSA provides that parties suing under Sections 206 and 207 may
proceed "for and in behalf of himself or themselves and other employees similarly
situated.” 29 U.S.C. § 216(b). ... The dissemination of notice in an FLSA collective action

is in fact a case management tool that courts may employ in "appropriate cases,” including
where notice will facilitate swift and economic justice. See Myers, 624 F.3d at 555 n.10.

(Emphasis added) Delijanin v. Wolfgang's Steakhouse, Inc., No. 18-CV-7854 (RA) (KHP), 2019
U.S. Dist. LEXIS 67948 at * 11 - 12 (S.D.N.Y. Apr. 22, 2019). Thus, the certification process
is far from mandatory. It is a tool that the Court may use and is reserved for use only in
“appropriate cases.” The Second Circuit, in Myers v. Hertz Corp., 624 F.3d 537 (2d Cir. 2010),
emphasized that when exercising their discretionary authority the Courts must require plaintiffs
to make a credible showing that a violation of the law has occurred and that there are other
similarly situated employees. The Court admonished that,
The "modest factual showing” cannot be satisfied simply by "unsupported assertions,"
Dybach y. State of Fla. Dep't of Corrections, 942 F.2d 1562, 1567 (11th Cir. 1991), but it
should remain a low standard of proof because the purpose of this first stage is merely to
determine whether "similarly situated" plaintiffs do in fact exist, see Sbarro, 982 F. Supp.
at 261.
A plaintiff must provide evidentiary facts establishing a common policy or plan rather than

"conclusory allegations," and courts will deny applications for certification where sufficient

evidence is not set forth. Morales v. Plantworks, Inc., 2006 U.S. Dist. LEXIS 4267 at * 6 — 7

 

(S.D.N.Y. Feb. 1, 2006). While Agilant does not dispute that the standard for collective
certification pursuant to the FLSA is not onerous, it is also “not automatic.” See, Romero v.
H.B. Auto. Grp., Inc., 2012 U.S. Dist. LEXIS 61151 (S.D.N.Y. May 1, 2012) quoting Raniere v.
Citigroup, Inc., 827 F. Supp.2d 294 at 320 (S.D.N.Y. 2011). Courts have rejected motions for
conditional certification where the evidence presented by the plaintiffs is based upon hearsay

5
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 11 of 31

statements which fail to set forth factual proof that other similarly situated employees were

treated in a similar manner. See Morales, supra, 2006 U.S. Dist. Lexis 4267 at * 6-7 (denying

 

conditional certification motion where plaintiff nurse’s allegations concerning pay practices of
other nurses were not based upon personal knowledge, but rather hearsay); Flores v. Osaka
Health Spa, Inc., 2006 U.S. Dist. Lexis 11378 * 7-8 (S.D.NY. 2006) (denying conditional
certification motion where plaintiff alleged in affidavit that she worked a twelve-hour shift
without overtime, she had her tips confiscated by management, and she understood that other
massage therapists were subjected to the same treatment and policies because plaintiff offered
nothing of evidentiary value to support a finding that a factual nexus existed between the way
plaintiff and the other employees were compensated); Barfield v. N.Y. City Health and Hospitals
Corp., 2005 U.S. Dist. Lexis 28884 * 3 (S.D.N.Y. 2005) (denying conditional certification where
plaintiff's allegations concerning other employees were not based on any facts, but rather were

based on hearsay statements); Levinson v. Primedia Inc., 2003 U.S. Dist. Lexis 20010 (S.D.N.Y.

 

Nov. 6, 2003) (denying class certification where the plaintiffs merely demonstrated that they
were not paid minimum wage or overtime, but there was no factual evidence other than mere
conjecture contained in the plaintiffs’ affidavits that other employees were subject to the same

pay polices); Smith v. Sovereign Bank Corp., Inc., 2003 U.S. Dist. Lexis 21010 (E.D. Pa. 2003)

 

(denying conditional certification where plaintiff alleged without any supporting proof that other
workers, like plaintiff, were not paid for time worked on Saturdays and hours worked above 40
hours a week); Briggs v. U.S., 54 Fed. Cl. 205 (Fed. Cl. 2002) (denying conditional certification
where plaintiff alleged workers in five other states were not paid overtime and provided an
affidavit from plaintiffs counsel setting forth that he had spoken to other workers in such

locations who affirmed to him they did not receive overtime, on the basis that such affidavit
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 12 of 31

failed to contain the names, dates, places and type of unlawful pay practices such persons
allegedly were subjected to).

In order to accept the factual showing of the Plaintiffs, the Court will be required to
ignore the time records maintained by Agilant as per its statutory obligations. The Court will be
required to ignore the business records maintained by Agilant establishing the hours of work
actually reported by each of the Plaintiffs. The Court will be required to accept as true the
hearsay presentation of uncross-examined witnesses, without the benefit of discovery. The Court
will be required to accept the claims that the employees worked a full eight hour day, prior to the
so-called off the clock work that is the subject of Plaintiffs’ claims. Most importantly the Court
will be required to ignore the Department of Labor approved policies concerning flexible work
time, a benefit enjoyed by over one quarter of working people.

In Auffray v. FXFL, LLC, S.D.N.Y. Docket No. 15-cv-9379-GHW, 2016 U.S. Dist.

 

LEXIS 159475 at * 5-6 (S.D.N.Y. Nov. 16, 2016), Your Honor summarized the discretionary

application of the rules for preliminary collective certification. Your Honor Opined:

Importantly, and as noted above, the decision whether to grant a motion for conditional
certification of an FLSA collective action lies within the discretion of the district court. In
Hoffman-La Roche, the Supreme Court discussed whether a district court adjudicating a
lawsuit under the Age Discrimination in Employment Act ("ADEA") could authorize and
facilitate notice of the pending action. In that case, the Court noted that the ADEA
"incorporates enforcement provisions of the Fair Labor Standards Act," including the
FLSA's provision concerning collective actions. 493 U.S. at 167-68. The Court went on to
hold that "district courts have discretion, in appropriate cases, to implement 29 U.S.C. §
216(b) . . . by facilitating notice to potential plaintiffs." Id. at 169; see also Myers, 624 F.3d
at_554 ("Although they are not required to do so by the FLSA, district courts ‘have
discretion, in appropriate cases, to implement [§ 216(b)] . . . by facilitating notice to
potential plaintiffs’ of the pendency of the action and their opportunity to opt-in as
represented plaintiffs.") (quoting Hoffman-La Roche Inc., 493 U.S. at 169) (alteration in
original). Plainly, conditional certification of a collective action is not mandatory, even
where named plaintiffs are able to show that they are similarly situated to potential
opt-in plaintiffs. (Emphasis added.)
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 13 of 31

The lower courts’ discretionary authority is virtually unchecked, as any decision on this question
is interlocutory and not automatically appealable. (Myers, 634 F. 3d at555-556). As such, if the
Court determines that a collective action may preliminary proceed, the result will be the release
of the company’s confidential roster of its Field Technicians, and the ability for counsel for
Plaintiffs to solicit retention agreements of these individuals for not just the FLSA alleged
violations, but also for the four state causes of action, three of which having no connection
whatsoever to the FLSA off the clock allegations. Collective treatment will be virtually
impossible, given that those who opt in to this lawsuit, will have to have their cases combined
with some plaintiffs who have one or more other claims of entitlement from Agilant, having
nothing to do with the FLSA. Of note, the current opt-in plaintiffs, Earl and McGann, have
executed opt-in agreements (See Docket Sheet Entries: 34 and 43), where they have consented to
opting in to the Federal aspects of the case. As to the State causes of action they purport to opt
into same, but there is no equivalent State statute allowing for opt-in status to State claims.
Thus, as far as can be determined there is no commonality that the current opted in plaintiffs
have with the State claims of the original plaintiffs.

POINT I — The evidence in support is insufficient to allege, much less support, a claim for
overtime.

In order to qualify for consideration, the Plaintiffs must submit evidence of a sufficient
basis to establish a prima facie violation of the FLSA. The recitation of the elements of a cause
of action, supported by mere conclusory statements, do not suffice to set forth a valid cause of
action. (See, e.g., Your Honor’s decision in Jianjun Chen v. 2425 Broadway Chao Rest., LLC,
No. 1:16-cv-5735-GHW, 2017 U.S. Dist. LEXIS 92149 (S.D.N.Y. June 15, 2017), citing to
Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) and Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555, 127 8. Ct. 1955, 167 L. Ed. 2d 929 (2007)). A plaintiff
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 14 of 31

must produce evidence in an admissible form that would move the allegations from merely
speculative to an actual violation. (See Point I for cases on the insufficiency of hearsay)

At hand the supporting affidavits all parrot an identical mantra of working off the clock
on a daily basis. Yet, Plaintiffs have not cited to a single specific incident, where any of the
plaintiffs has testified that on such and such a day, during such and such hours, Plaintiff
performed the following specific tasks, which tasks were performed after putting in a full eight
hours of work, resulting in actual work exceeding 40 hours in the specific week. The reason
such has not been set forth is because the conclusory statements cannot be supported by specific
admissible facts. For example, Plaintiffs rely on Exhibit 8 of their moving papers for the
proposition that on a daily basis they receive their assignments for the following day after
business hours and that it takes three quarter of an hour to plan the next day’s travel plans. (See,
e.g. Pena Affidavit in support.) A review of the specific e-mails, demonstrates the falsity to the
claim. Three of the e-mails specifically state that the employee is to report to the office the
following morning. As to the other emails, there is virtually no planning, as each employee is
repeatedly assigned to the same schools so that at worst, the employee would have to decide
which train to take or which route to travel the following morming. A matter of seconds, not
even minutes, is entailed in reading the email and deciding which location to report to first. The
de minimis doctrine would apply in this scenario. Such, "provides a limiting principle to

compensation for trivial calculable quantities of work," De Asencio v. Tyson Foods, Inc., 500

 

F.3d 361, 373 (3d Cir. 2007), and permits employers to disregard compensable work "[w]hen the
matter in issue concerns only a few seconds or minutes of work beyond the scheduled working

hours,” Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 692, 66 S. Ct. 1187 (1946) . "It is

 

only when an employee is required to give up a substantial measure of his time and effort that
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 15 of 31

compensable working time is involved." Id. Logging on to a computer to read an email is not

compensable as it is diminimis. Corbin v. Time Warner Entertainment, 821 F. 3d 1069, 1080 9"

 

Cir. 2015). Thus, the review of the email, is inconsequential and not the subject of overtime
claims. Each daily email will have to be addressed to determine the amount of overtime entailed
in actual “work”, which work resulted in working in excess of forty hours in that particular week.
Moreover, as will be demonstrated below, this work, would still fall within an eight hour pay
day, and thus not result in any overtime. Ironically, most of the e-mails in Exhibit 8 refer to
Plaintiff, Cepeda, the individual who was fired specifically for falsifying his time records. (See
Affidavit of Mohammad Ilyas.) Cepeda has not submitted an affidavit identifying these specific
e-mails. Thus, a question exists as to whether the Court may even consider these submissions as
evidence and Agilant objects to any reliance thereon. Nonetheless, the documents attributed to
Cepeda, show that he had an actual starting time on March 3, 2016 of 9:30 and not 8:00. (See
page 8 of 24 of Exhibit 8.) Hence, he cannot claim that his workday on that day began at 8:00.
For each day, each Plaintiff and each potential Plaintiff will have different versions of what
transpired.

What is most intriguing in all the submissions is the fact that NOT ONE of the
attachments was included in the attachments constituting Exhibit 8. If Plaintiffs’ allegations are
believed to be true, then Plaintiffs possess hundreds of these daily communications. In response,
Agilant has submitted the attachments it could locate. (See Affidavit of Joseph Roman, Exhibit
“C”.) Not one of the attachments relates to any substantive need to perform any work off the
clock. Plaintiffs are asking the Court to speculate as to what work was needed to be performed
off the clock, as Plaintiffs refuse to provide any semblance of supportive facts. As can be seen

from Agilant’s submission, the attachments did not require an iota of effort. The information

10
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 16 of 31

included only the identification of the assignment, the address and a partial sentence description
of the problem to be diagnosed. The only additional facts that Exhibits 7 and 8 purport to
establish are that on a few isolated occurrences, there were communications from Plaintiffs to
Agilant and there were isolated communications among co-workers. No proof was offered that
these emailresulted in the individual Plaintiff having worked in excess of forty hours in the week
of the sending of the email. As to the communications between employees, each individual
inquiry must be analyzed as to whether the communication was to the benefit of the employee or
for the benefit of the employer. See, Manners v. State, 727 N.Y.S.2d 547, 548 (App. Div. 3d
Dep’t 2001) (dismissing off-the-clock claim where the employee performed no “work” for the
employer’s benefit). No pattern can be inferred from these isolated communications.

In their motion for conditional certification, Plaintiffs have not identified a single
potential plaintiff who works or worked in the other three boroughs comprising New York City
outside of Queens and Manhattan. The contention that other potential plaintiffs exist who work
under different supervision, at different locations and under different conditions of employment,
would be arbitrary. Even if the Court were inclined to find that similarly situated employees
exist In Queens or Manhattan, Plaintiffs have not offered any facts to support a similar
conclusion in other boroughs. It has not been established, even on a hearsay basis, that the other
boroughs share common policies regarding the so-called off the clock work, and the extent
thereof. Plaintiffs have not submitted a single affidavit from even one technician employed
outside Queens and Manhattan Counties. Plaintiffs are asking the Court to rule on speculation;
not upon facts.

Contrast the conclusory assertions of Plaintiffs with the detailed time records, payroll

records and statistical analysis provided by Agilant. Once the Plaintiffs leave the last

11
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 17 of 31

assignment, they are free to do as they please. Field Technicians are expected to report to the
first school assignment at the beginning of the school day and remain at assignments until no
later than 3:00 the end of the school day. They are also required to take a one hour meal break
during this period. This constitutes no more than six hours of work. Since the work day
averages less than six hours, even if the Plaintiffs were required to perform one to two additional
hours of work each day, as alleged in the Second Amended Complaint, the total of weekly “work
hours” would still be significantly lower than forty per week.

Agilant posits that for case management purposes and to avoid fishing expeditions, courts
require a preliminary factual showing that an FLSA violation has occurred and that there are
actually exists a similarly situated group of potential party plaintiffs. At hand, Plaintiffs have not
even set forth a prima facie claim of a violation of the FLSA. Plaintiffs concede that the work
day begins upon arrival at the first assignment and ends at the departure from the last
assignment. The arrival times and departure times vary every day and virtually never constitute
a full eight hour period. A modest factual showing of an actual violation of the FLSA cannot be
satisfied by unsupported assertions or conclusory allegations. Jacob _v. Duane Reade, Inc., No.
11-CV-0160(JPO), 2012 U.S. Dist. LEXIS 11053, 2012 WL 260230, at *4 (S.D.N.Y. Jan. 27,
2012).

Point HI — Flex Time Is Approved by the United States Department of Labor

A review of the DOL Wage and Hour website, establishes an affirmative recognition by
the Federal agency entrusted with enforcing the wage and hour laws that in this day and age it is
a common practice for employers to provide to employees the desired option of working flexible
hours. At hand, the employees are expected to work a block of hours starting primarily at 8:00

am, but at times at 8:30 am, and work through the typical school day, ending before 3:00 pm.

12
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 18 of 31

The employees are expected to take their required one hour meal break during this period of
time. A review of the evidence submitted establishes that each employee averages significantly
less than eight hours of work each day at the various schools where they report. For the benefit
of the employees, the remainder of any work that need be done that day is permitted to be done
at the employees’ desired time and location. Agilant posits that the amount of work conceivably
required to perform after leaving the schools is “de minimis”. The email sent after hours is
merely a repetition of the information emailed during the work shift. The Plaintiffs contend that
it between one and two hours per day. Regardless, cumulatively, the total hours of work is less
than eight hours per day.
The Second Circuit defines the time that may be charged as work, as:

Although the FLSA itself does not define "work," the Supreme Court has attempted to do

so. In Tennessee Coal, Iron & R. Co. v. Muscoda Local No. 123, 321 U.S. 590, 598, 88 L.

Ed. 949, 64 S. Ct. 698 (1944), the Court held that "work" under the FLSA means "physical

or mental exertion (whether burdensome or not) controlled or required by the employer
and pursued necessarily and primarily for the benefit of the employer and his business.”

 

Reich _v. S. New Eng. Telecomms. Corp., 121 F.3d 58, 64 (2d Cir. 1997). The relevant

 

regulations exclude from the definition, most, if not all the claims for the alleged off the clock
work. The Portal-to-Portal Act (29 U.S.C. 254) provide:

(a) Activities not compensable. Except as provided in subsection (b), no employer shall be
subject to any liability or punishment under the Fair Labor Standards Act ... on account of
the failure of such employer to pay an employee minimum wages, or to pay an employee
overtime compensation, for or on account of any of the following activities of such
employee ....

(2) activities which are preliminary to or postliminary to said principal activity or
activities, which occur either prior to the time on any particular workday at which such
employee commences, or subsequent to the time on any particular workday at which he
ceases, such principal activity or activities...

Plaintiffs have conveniently not addressed the issue of whether any, if not all, of the so called off

the clock work falls into the category of postliminary or preliminary conduct which does not

13
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 19 of 31

constitute a principle activity. Looking up directions how to get to work is not integral and
indispensable to employees’ principal activities of troubleshooting and repairing computer
systems. As a matter of law, the claims do not rise to a violation of the FLSA and are therefore
not compensable. This is notwithstanding that Plaintiff Pena takes an average of 45 minutes daily
to figure out how to get to his assignments.
POINT IV — Plaintiffs cannot meet the test for preliminary collective certification.

In analyzing whether preliminary collective certification is to be directed in the context of

a flex-time scenario, Judge Castle summarized the law as:

In determining whether to exercise its discretion to send notice to potential class members,

courts in this Circuit conduct a two-phase inquiry. Id. at 554-55 (reviewing the two-phase
inquiry and deeming it "sensible" for evaluating certification under section 216(b)); see
also Lynch v. United Servs. Auto. Ass'n, 491 F. Supp. 2d 357, 367-68 (S.D.N.Y. 2007). At
the first phase, the court makes a preliminary determination as to whether potential opt-in
plaintiffs are "similarly situated" to the named plaintiffs. See Myers, 624 F.3d at 555;
Damassia, 2006 U.S. Dist. LEXIS 73090, 2006 WL 2853971 at *3. Plaintiffs' burden at
this initial stage is "minimal," id., requiring only a modest factual showing’ that they and
potential opt-in plaintiffs ‘together were victims of a common policy or plan that violated
the law.'" Myers, 624 F.3d at 555 (quoting Hoffmann v. Sbarro, Inc., 982 F. Supp. 249,
261 (S.D.N.Y. 1997) (Sotomayor, J.)). No showing of numerosity, typicality, commonality
and representativeness is required. See Lynch, 491 F. Supp. 2d at 369; Iglesias-Mendoza v.
La Belle Farm, Inc., 239 F.R.D. 363, 368 (S.D.N.Y. 2007) ("The ‘similarly situated!
standard . . . is thus considerably more liberal than class certification under Rule 23.")
(Quotation marks omitted).

Fernandez v. Wells Fargo Bank, N.A., 2013 U.S. Dist. LEXIS 124692 at * 47-48 (S.D.N.Y. Aug.

 

27, 2013). The first inquiry addresses whether there are any similarly situated employees.
Neither the FLSA nor the regulations thereunder define the term “similarly situated”. Most
frequently the initial application for preliminary certification involves a single individual making
claims on behalf of others. Courts need the input of additional employees to compare the
treatment and determine if they fall within the definition of similarly situated. In Plaintiffs’

application, the Court is presented with four employee affidavits, each explaining the facts as

14
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 20 of 31

related to the particular affiant. Plaintiffs do not explain why the remaining two plaintiffs did not
file affidavits. Cepeda did not, ostensibly because, by lying on his time records, he has taken
himself out of any potential collective class. It is essentially conceded that Cepeda cannot be
part of any class. While each of Plaintiffs’ affidavits claim to work off the clock, the
circumstances, times and dates are not shared. Hence, there is sufficient evidence to find that
they are not similarly situated to support denial of the motion, notwithstanding the low hurdle of
evidence required for initial certification.

The Courts in this District require a finding of more than just a group of employees who
are subject to a common policy that violates the law. As Judge Sotomayor summarized in

Hoffmann v. Sbarro, Inc., 982 F. Supp. 249 (S.D.N.Y. 1997), the threshold issue requires a

 

twofold finding: one being, that there is a violation of the law, and second, that there are
potential similarly situated plaintiffs that were victims of this unlawful practice. Plaintiffs
believe that they may skip the first prong and need only demonstrate that others fall into the
same policy. Plaintiffs improperly interchange the concept of a “common policy”, with the
statutory mandate off “commonly situated”,

It is well settled, that off the clock allegations with claims of altering time records to
eliminate records of overtime, are “too individualized to warrant collective treatment.” Lawrence

v. City of Philadelphia, 2004 U.S. Dist. Lexis 8445 (E.D. Pa. 2004); Diaz v. Electronics

 

Boutique of America Inc., Western District of New York, Docket No. 04-CV-840E, 2005 U.S.

 

Dist. Lexis 30382at * 16 (October 17, 2005). As the Court cautioned in Diaz, citing to
Lawrence:
"The 'off-the-clock’ claim does not involve regularly scheduled time that is worked by all
members of the class. Rather, each of the Plaintiffs may potentially claim that on any given

day he or she arrived early or departed outside of their regularly scheduled hours and were
not compensated for such. The circumstances of those individual claims potentially vary

45
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 21 of 31

too widely to conclude that in regard to their 'off-the-clock' claim, the Plaintiffs are
similarly situated.”

See also, Basco v. Wal-Mart Stores, Inc., No. 00-3184, 2004 U.S. Dist. LEXIS 12441 (E.D. La.
July 1, 2004) (denying notice where the “individualized” nature of plaintiffs’ off-the-clock and
other claims were “neither homogeneous nor len[t] themselves to collective inquiry”’).

At hand, each and every Plaintiff, much less, each and every potential opt in plaintiff,
would have different claims as to each day of work and how much time was claimed to be off the
clock on that particular day. Questions of fact would be different, as each day, each prospective
plaintiff, will have worked at a different location, and will have arrived at the first assignment
and have left the last assignment of each day at different times. The case at hand, as the Diaz
case, would require an examination by the Court as to the exact times of daily arrivals; the exact
times of daily departures; whether on any particular day the meal break was taken; and the exact
times of purported off the clock work. Moreover, given that Agilant has records of actually
paying overtime, would further necessitate individual assessments, rather than collective

treatment. (See, White v. Osmose, Inc., 204 F. Supp. 2d 1309, 1318 (M.D. Ala. 2002) (“Because

 

[the employer] did in fact pay some overtime, it is likely that any particular claim [i.e., that the
plaintiff was required to work off the clock] will require specific, individualized proof as to any
hours that [the employer] refused to pay.”) Such a scenario would be unduly burdensome upon
the Court. As the Diaz Court admonished: “the allegations are not sufficiently specific beyond
each named plaintiffs’ respective circumstances.” Of import is the fact that Plaintiffs have not
and cannot identify a model that could measure damages on a collective basis for the alleged off
the clock claims. Normally the inability to identify a damage model is the subject of a motion to
declassify. However, in the context of off the clock claims, there is a consensus that such models

cannot be identified, given the infinite differences among each member of the purported class.

16
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 22 of 31

Moreover, each of the Plaintiffs contend that a great portion of their off the clock time is spent
on self-educating themselves in how to deal with employment related issues. Independent
research by the employee outside of the work day is not work-time even if it is directly related to
the job. (29 C.F.R. 785.31) Independent inquiry is necessary to calculate each technician’s
utilization of the time and the application of the regulatory exemption of efforts meant to benefit
the employee.

The four affidavits submitted confirm that none of the Plaintiffs or opt in Plaintiffs are
“similarly situated”. Each identifies different scenarios where off the clock work is alleged.
Only Pena has estimated the actual number of daily overtime hours as “On average the actual
work took about 45 minutes to an hour and a half every night” (See paragraph 27 of the Pena
affidavit). Pena adds, however, that the calculation “does not include all the time I would spend
waiting for other Techs to respond” to Pena’s after hour communications. Pena contends that he
unilaterally determines when to communicate with other technicians (not management) and that
he has to be paid for the time waiting for a technician to respond to his off hour communications.
Thus, Pena is looking to the Court to order that he be paid for waiting time. Each of the
Plaintiffs describes scenarios particular to each Plaintiffs’ individual claims. Each Plaintiff has a
different story to tell. Each is claiming overtime for different tasks alleged as being performed
throughout the night, to the wee hours of the morning. (See, e,g., Plaintiffs’ Exhibit 8 - the times
of the sending of the emails attributed to Cepeda: 4:23 am (exhibit page 15 Of 24); 12:50 am
(exhibit page 16 of 24); 12:43 am (exhibit page 17 of 24); 4:07 am (exhibit page 18 of 24).)
Each Plaintiff also fails to account for the fact that their actual time at the jobsites is always well
under eight hours. Each will be unable to rebut the actual time records they each reported as

arriving and leaving. Thus, when the Plaintiffs argue of overtime, they are proceeding under the

17
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 23 of 31

false premise that work away from the jobsites automatically starts accruing as overtime after
eight hours regardless of the uncontradictable fact that they had not worked eight hours.

Telling in this analysis is the fact that Plaintiffs have intentionally failed to submit an
affidavit by plaintiff Cepeda to support their collective applications for preliminary certification.
Such an affidavit could not be submitted simply due to the fact that Cepeda falsified his time
records. On the date that Cepeda was caught, Cepeda falsely reported as having arrived almost
one full hour before his actual arrival. (See, Ilyas Affirmation) We know Cepeda lied at least
once. Absent further discovery, we do not have the ability to ascertain how frequently he
falsified his time records. Is Cepeda the exception or is he the rule? Have the other named
Plaintiffs similarly falsified their arrival and/or their departure times? Even assuming the
answer to be no, the Plaintiffs can only assert what they believe to apply to each of themselves.
They cannot purport to know how or the extent to which such might apply to others. While
Plaintiffs assert that the off the clock work is based upon a common policy, the specific
applications of that policy are only known to each individual employee. Each of the fact patterns
presented by Plaintiffs at hand is strikingly different from each case of off the clock preliminary
certification cited by each of the other Plaintiffs. At hand the Plaintiffs cannot and do not
challenge that their paid work day begins when they report to their first assignment and that once
they report out at the final daily assignment, the actual work ends. This work day does not come
close to forty hours of work for any employee in any week. There is a concession that Plaintiffs
are not similarly situated.

Agilant posits that the off the clock facts as set forth by Plaintiffs distinguish this case
from other cases, which await the final certification process to determine similarly situated

status. At hand Plaintiffs have presented to the Court the affidavits of four individuals, who

18
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 24 of 31

confirm that each of their off the clock claims must be addressed separately. Each of the four
affiants identifies, albeit in conclusory terms, different scenarios where and when the alleged off
the clock work was performed. Each has different clock in and clock out times for the dates they
claim to have also worked off the clock. For the six Plaintiffs alone there are no less than 721
different late clock in times and 2,388 early clock out times. The damages of each of the affiants
is basically conceded as necessitating separate calculations, as it is admitted that there is no
pattern. Plaintiffs have provided no records of any patterns. It is a forgone conclusion, based
upon the presented facts, that similarly situated status cannot be established. Since the outcome
is to deny collective certification based upon this factor alone, a fortiori, preliminary certification
would be an abuse of the Court’s discretion.
Plaintiffs contend that they regularly work through their required one hour meal break.

This factor, in and of itself, deprives Plaintiffs of commonality. Thus, in calculating the overtime
work, the Court will be required to inquire as to whether it is all Field Technicians, whether it is
only some technicians, whether those who purport to work through the meal period do it every
day or only some days, and whether working through lunch is done so as to finish the work and
leave early. The variables for each potential plaintiff in calculation of purported overtime would
be infinite. In this context Judge Chen, of the Eastern District of New York summarized:

..."To establish liability under the FLSA on a claim for unpaid overtime, a plaintiff must

prove that he performed work for which he was not properly compensated, and that the

employer had actual or constructive knowledge of that work." Kuebel v. Black & Decker

Inc., 643 F.3d 352, 361 (2d Cir. 2011) (citations omitted). "The relevant knowledge is not

'I know the employee was working,’ but 'T know the employee was working and not

reporting his time.” White, 699 F.3d at 875 (emphasis in original; citation omitted).

"When, as here, the moving party has the burden of proof at trial, that party must

affirmatively show the absence of a genuine issue of material fact; in short, that no

reasonable jury could find for the non-moving part." Hinterberger v. Catholic Health Sys.,
299 F.R.D. 22, 37 (W.D.N.Y. 2014).

 

19
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 25 of 31

Briceno v. USI Servs. Grp., Inc., No. 09-CV-4252(PKC), 2015 U.S. Dist. LEXIS 132185 at * 23

 

— 24 (E.D.N.Y. Sep. 29, 2015). As Judge Chen further concluded, given the myriad of variables
as to each of the proposed collective class members in calculating working through a meal break:
When the employer's defenses are highly individualized as to each Plaintiff, "this factor
weighs heavily against proceeding . . . as [a FLSA] collective action." Zivali, 784 F. Supp.

2d at 467-68

Judge Rakoffs decision in Zivali (Zivali_v. AT&T Mobility, LLC, 784 F. Supp. 2d 456

 

(S.D.N.Y. 2011)), as cited by Judge Chen, is instructive. Once allegations of not taking
mandatory meal time becomes an issue, a collective action is, by definition unmanageable, given
the infinite variables. Judge Rakoff found:

[A] collective action would be unmanageable as to claims involving meal times and breaks
because the claims varied enormously among the employees and by location); Proctor v.
Allsups Convenience Stores, Inc., 250 F.R.D. 278, 284 (N.D. Tex. 2008) ("Although the
2nd Circuit has affirmed representative testimony of only 2.7% of a class, that case
involved ‘actual consistency’ among the testimony ‘both within each category [of
employee] and overall’; there was 'no contradictory testimony’; the abuse arose from a
policy that was consistently applied; and the uncompensated ‘periods at issue were the
employees’ lunch hours, which are predictable, daily-recurring periods of uniform and
predetermined duration.) (quoting Reich v. S. New England Comme'ns Corp., 121 F.3d
58, 68 (2nd_ Cir. 1997)). Bifurcation of the trial would not resolve the issue as there is no
consistent evidence as to either liability or damages. See, e.g., Aldous v. Honda Motor Co.,
Ltd., No. 94-CV-1090, 1996 U.S. Dist. LEXIS 7855, 1996 WL 312189, at *1 (N.D.N.Y.
May 30, 1996) ("[B]ifurcation is inappropriate where the 'same witnesses may be needed
to testify as to both the issues of liability and damages, and .. . evidence pertaining to these
issues may very well overlap.'") (citation omitted). Resolution of the many fact-specific
issues in this case would essentially require 4,100 mini-trials in which each individual
plaintiff could present evidence that he or she in fact failed to receive proper overtime
compensation —- evidence that would then be subject to cross-examination and similar
challenge by the defendant. "Such a result is the antithesis of collective action treatment
and would overwhelm the judicial system and eliminate any judicial efficiency that might
be gained through a collective approach." Hinojos v. Home Depot, Inc., No. 2:06-CV-
00108, 2006 U.S. Dist. LEXIS 95434, 2006 WL 3712944, at *3 (D. Nev. Dec. 1, 2006).

 

 

Plaintiffs are asking the Court to preliminarily certify a class that in the end, as a matter of law,
would not be subject to final certification. At hand, the clocked in and out times are always

significantly under forty hours per week. The clocked in and out times vary each and every day

20
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 26 of 31

for each Plaintiff. The amounts of “work” performed after hours could not fit into any rational
formula. Whether lunch breaks were taken, in full, or in part, and on a regular or infrequent basis
is not subject to a similarly situated disposition. While the Court could try individual cases of off
the clock work, based upon best recollection and summaries of individuals, the Court could not
accept those variables and testimony as relevant or applicable to any other employee. The
potential opt in class of plaintiffs would as a matter of law not meet the definition of “similarly
situated”. Accordingly, preliminary collective certification is simply not warranted.
POINT V - Equitable tolling of the statute of limitations and the proposed notice are
inappropriate.

Agilant vigorously contests Plaintiff's allegations and have asserted that Field
Technicians did not work over 40 hours a week, have asserted that the time Field Technicians
claimed they were not paid overtime was de minimus and non-compensable, and have asserted
that in the event Field Technicians did work over 40 hours in a week, they were paid overtime.
Moreover, Agilant has established that based upon Plaintiffs’ submissions, that the action does
not meet the statutory definition of “similarly situated” so as to even warrant preliminary
collective certification. Nonetheless, Agilant wishes to go on record as to its positions, vis a vis,
the proposed notice, follow-up notice and tolling issues.

Plaintiffs have petitioned the Court to equitably toll the three year statute of limitations.

Such relief, as a general rule is not granted. As Judge Magistrate Judge Parker recently opined in

Delijanin v. Wolfgang's Steakhouse, Inc., No. 18-CV-7854 (RA) (KHP), 2019 U.S. Dist. LEXIS

 

67948 (S.D.N.Y. Apr. 22, 2019):

Equitable tolling is appropriate "only in rare and exceptional circumstances . . . where a
plaintiff has been prevented in some extraordinary way from exercising his rights." Vasto
v. Credico (USA) LLC, No. 15-cv-9298 (PAE), 2016 U.S. Dist. LEXIS 60158, 2016 WL
2658172, at *16 (S.D.N.Y. May 5, 2016) (citations and internal quotation marks omitted).

 

 

21
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 27 of 31

This is not a “rare and exceptional” case which would remotely allow for tolling. For example,
tolling is appropriate where "it would have been impossible for a reasonably prudent person to
learn of the cause of action... or if the defendant concealed from the plaintiff the existence of
the cause of action," Moran v. GTL Const., LLC, No. 06CV0168, 2007 U.S. Dist. LEXIS 55098

2007 WL 2142343, at *3 (S.D.N.Y. July 24, 2007) (internal citations omitted); where the
defendants did not post FLSA-required notices advising employees of the right to earn minimum
wage and overtime compensation, Iglesias-Mendoza v. La Belle Farm, Inc., 239 F.R.D. 363, 369

(S.D.N.Y. Jan. 29, 2007). (Cited from Hosking v. New World Mortg., Inc., 602 F. Supp. 2d 441

 

 

(E.D.N.Y. 2009). At hand, there is a total absence of evidence to remotely suggest that Agilant
concealed or impeded any employees from timely filing a lawsuit raising statutory wage claims.
Rather, Agilant has fully complied with the Federal obligations to post a copy of the Federal
Wage and Hour poster, at locations where notices to employees are commonly posted. (See
Roman Affirmation, par. 12) Plaintiffs may respond to this by arguing that their fear of
termination might have caused them to not seek relief earlier. This simply begs the question. If
the employees were threatened, as alleged in the Second Amended Complaint, but not
specifically described in any of the affidavits, and which is denied by Agilant, the employees
were then on notice to seek out their statutory rights and act upon such purported threats. The test
for tolling cannot be the same “low hurdle” test as is invoked for preliminary collective
certification. Determinations in this area are always factually intensive. As such, it is simply too
early in this litigation to make a determination as to whether tolling is appropriate. See, Lama v.
Malik, 58 F. Supp. 3d 226 (E.D.N.Y. 2014), and the cases cited therein.

The opt-in period should run from the date the notice is given, rather than the date

Plaintiff filed his Complaint. See, e.g. In re Penthouse Exec. Club Comp. Litig. S.D.N.Y.

 

22
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 28 of 31

Docket No. 10-CV-1145, 2010 U.S. Dist. LEXIS 114743 at footnote 4 (S.D.N.Y. Oct. 26, 2010)
(“[I]t is appropriate at this stage for the plaintiffs to provide notice to all dancers who worked at
the Penthouse Executive Club within three years of the sending of the notice to conform as

closely to 29 U.S.C. § 256 as possible.”); Gjurovich_v. Emmanuel’s Marketplace, Inc., 282 F.

 

Supp. 2d 101, 106 (S.D.N.Y. 2003) (providing that notice should be addressed to those employed
at defendant’s place of business within three years preceding the order).

Plaintiffs further posit that a three month opt in period is required. Such is
excessive. Courts in the Second Circuit have held that a sixty-day opt-in period is “common

practice.” See e.g., Moore v. Eagle Sanitation, Inc., 276 F.R.D. 54, 61 (E.D.N.Y. 2011); Bowens

 

v. Atl. Main Corp., 546 F. Supp. 2d 55, 85 (E.D.N.Y. 2008).

Plaintiffs pose that the official notice to the potential opt in class identify the Plaintiffs’
counsel as a source for information. (See Plaintiff Exhibit 10, the Proposed Notice) There is no
legal requirement that an employer-defendant be compelled to identify a particular lawyer or
firm to employees seeking to be informed of their legal rights under the FLSA. Defendants
oppose identifying any lawyers in any notices. All Agilant employees are capable of reading the
posted U.S. Department of Labor postings which give more than sufficient information as to
rights under the FLSA. Nor is it required to identify Plaintiffs’ attorney as a mailing address,
(Exhibit 10, paragraph 8.) Ifa notice is to be returned by mail, such should be sent to the Court.

(e.g. Sharma v. Burberry Ltd., 52 F. Supp. 3d 443 (E.D.N.Y. 2014)) . Offering the option to

 

contact Agilant’s counsel, would put Agilant’s counsel in a conflicted position of having to
advise potential adverse parties of their legal rights. Moreover, there is no reason to provide

counsel for Plaintiffs’ top billing, with only a side alternative to contact Agilant’s attorneys as an

23
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 29 of 31

afterthought. There is a typo in the spelling of Agilant counsel’s name. Paragraph 11, at top of
page 4)

The proposed notice includes a detailed description of the purported retainer agreements
negotiated with the current Plaintiffs. (Paragraph 11) It is questioned as to whether the named
Plaintiffs have also been promised bonuses should the matter be converted to a class action. As
there has been no discovery, Agilant is unable to address the accuracy of the statements as to the
retainer relationship negotiated by each of the Plaintiffs, with their attorneys. The notice is a
solicitation of business for a particular attorney for a particular fee and is simply improper to
require Agilant to be required to cooperate in the solicitation of counsel to sue it. Counsel for
Plaintiffs should be precluded from identifying its contractual relationship with the current
Plaintiffs, as such would be a court ordered solicitation of business of the potential opt in class
member clients.

Paragraph 12 of the proposed notice is simply factually incorrect and misleading based
upon the overall allegations of the Second Amended Complaint. As Plaintiffs are also seeking
Rule 23 class action status, a settlement of the Rule 23 class action portion would involve a
settlement of the Federal claim, as both seek the identical relief for overlapping time periods.
By stating “If you do not join this lawsuit, you will not be part of this case in any way” is a clear
and blatant misstatement of Plaintiffs’ ultimate prayers for relief under the Second Amended
Complaint.

The “Consent to Join” form (last page of Plaintiffs’ Exhibit 10) also is objectionable for
the same reasons as stated above. Agilant should not be asked, nor required, to be part of a
document which recommends to its employees to be represented in a case by a particular

attorney. This information will be sent at a time where no discovery has taken place and for the

24
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 30 of 31

purpose of taking advantage of the so-called low hurdle that need be met for preliminary
collective certification. Agilant is entitled to at least some due process, as guaranteed by the
Fourth Amendment.

Plaintiffs ask that a follow up post card be authorized to be sent to non-opting in class
members. (Plaintiffs Exhibit 11) Defendants oppose any such supplemental notice as under the
law such is not mandated and Plaintiffs have offered no basis for believing that the initial notices
will not have been received.

Lastly, Agilant requests that all costs of the mailings be borne by the Plaintiffs and that
the notices be sent out by an independent mailing service that will not provide the names and
addresses of the potential collective class members to Plaintiffs nor their attorneys. Employment
lists are confidential business records. Names and addresses of the Field Technicians constitute
valuable information to Agilant’s competitors. Once a former employee has this information, it
will result in irreparable harm if given to a competitor. Once opposing counsel has the
information, there is virtually no way that solicitations for services can be prevented.

CONCLUSION

Based upon the above, Agilant respectfully urges the Court to deny, in its entirety
Plaintiffs’ motion for preliminary collective certification and the request that the statute of
limitations be in any way tolled. Agilant further requests that the Court grant it such other and
further relief as appropriate in the circumstances.

Dated: Fort Lee, New Jersey
June 3, 2019

Raab Sturm & Ganchrow, LLP.

By: Ira A. Sturm
Attorneys for Defendants

2125 Center Avenue, Suite 100
Fort Lee, New Jersey 07024

25
Case 1:18-cv-06937-GHW Document 51 Filed 06/03/19 Page 31 of 31

201-292-0150
Fax: 201-292-0152
isturm@rsellp.com

26
